Citation Nr: 0808716	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for lung cancer.  

In December 2006, the veteran and his spouse testified before 
a Decision Review Officer at the RO.  In December 2007, they 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  Complete transcripts of both hearings 
are of record.  

In February 2008, pursuant to 38 U.S.C.A. § 7101 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007), the Board advanced the 
veteran's case on the docket for good cause.  


FINDINGS OF FACT

1.  The veteran served aboard the U.S.S. San Jacinto during 
World War II, a duty station consistent with asbestos 
exposure.

2.  The evidence is in equipoise as to whether the veteran's 
lung cancer is causally related to in-service asbestos 
exposure.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, lung cancer 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  VA also has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.

Background

The veteran's service medical records show that at his June 
1942 military enlistment medical examination, his respiratory 
system was normal.  

In-service medical records show that in July 1944, the 
veteran sought treatment for swollen nodes in the axillae and 
groin.  Upon questioning, the veteran also indicated that he 
had had a feeling of "something different" in his chest as 
well as a nonproductive cough.  On examination, the veteran's 
lungs were resonant throughout.  There were a few sibilant 
rales late in inspiration, localized chiefly along the 
midscapular region.  There were bilaterally axillary 
epitrochlear and inguinal adenopathy.  The nodes were 
discrete and slightly rubbery in feel.  X-ray studies of the 
chest showed a prominent and questionably enlarged aortic 
knob.  There was a question as to whether this represented a 
mass in the anterior mediastinum overlying or displacing the 
aorta.  The lungs fields were clear.  The treating physician 
determined that the veteran needed to be transferred to a 
hospital ship or shore for further studies.  The 
possibilities to be investigated included lymphoblastoma, 
leukemia, syphilis, and tuberculosis.  

Later that month, the veteran was transferred to a naval 
hospital for further observation.  On admission, it was noted 
that approximately three months prior, he noticed enlarged 
nodes in his groin and axillae.  After several days, he 
reported to sick bay where no obvious cause could be found 
for his symptoms.  It was noted that a chest X-ray had shown 
a questionable mass in the anterior mediastinum.  The veteran 
reported a history of pneumonia at the age of 10.  He 
indicated that he had had an intermittent mild, chronic cough 
since that time.  During the course of admission, another 
chest X-ray was performed and showed that the diaphragms were 
equal and level.  The pulmonary fields were clear.  There was 
a slight bulbous enlargement of the upper part of the cardiac 
shadow which the examiner believed was due to the aortic 
notch.  There was no evidence of any enlargement of the 
hilum.  There were no mediastinal masses and the lungs were 
clear fluoroscopically.  The veteran's lymph nodes were 
biopsied.  Pathological testing showed hyperplasia of the 
lymph node.  A repeat chest X-ray showed nothing abnormal.  
The examiner indicated that at the present time, it was 
impossible to make a more definite diagnosis than 
lymphadenitis.  He noted that should the veteran's symptoms 
persist, he should be reinvestigated.  

The remaining service medical records are negative for 
pertinent complaints or abnormalities.  At his December 1945 
military separation medical examination, the veteran's 
respiratory system was normal.  A chest X-ray was negative.  

The veteran's service personnel records show that he served 
as a ship's cook, second class.  Among other locations, he 
was stationed in Iceland.  He also served aboard the U.S.S. 
San Jacinto from January 1944 to March 1945.  

In July 2005, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
lung cancer.  He indicated that he believed he had been 
exposed to asbestos aboard the U.S.S. San Jacinto.  He also 
indicated that he had been stationed in Iceland in 1943 and 
believed he had been exposed to asbestos by living in Quonset 
huts there.  

In support of his claim, the RO obtained VA clinical records 
showing that in July 2004, the veteran underwent a chest X-
ray in connection with his complaints of a persistent cough 
for the past year.  The study revealed a mass in the left 
upper lobe which was suspicious for carcinoma.  A CT scan of 
the chest confirmed these findings.  In September 2004, a 
bronchoscopy and biopsy revealed carcinoma.  The veteran 
thereafter underwent radiotherapy.  Follow-up chest X-rays 
performed at regular intervals showed no evidence of disease 
recurrence.  

The veteran was afforded a VA medical examination in May 
2006, at which he reported that he had started smoking at the 
age of 18.  He indicated that he smoked a maximum of 1 pack 
daily before quitting at the age of 49.  The veteran also 
reported that when he had been in the military, he had been 
stationed in Iceland, where he lived in a Quonset hut 
insulated with asbestos.  He also reported that he had been a 
cook aboard a ship.  After his separation from service, the 
veteran indicated that he worked delivering towels, then as a 
towel salesman.  The examiner, a VA physicians' assistant, 
reviewed the veteran's claims folder and noted that the 
veteran had been diagnosed as having non-small cell carcinoma 
of the left upper lobe in 2004 and was subsequently treated 
with radiation.  Follow-up examinations had shown no evidence 
of recurrence of this carcinoma.  After examining the veteran 
and reviewing the claims folder, the examiner diagnosed non-
small cell carcinoma of the left upper lobe, in remission.  
He concluded that was less likely than not that the veteran's 
lung cancer was a complication of his military service, since 
the veteran had had minimal exposure to asbestos.  He further 
noted that the veteran had a 30-pack year history of tobacco 
use and that numerous scientific studies had shown that the 
greatest risk factor for squamous cell carcinoma of the lungs 
is tobacco abuse.  

VA clinical records include a March 2006 opinion from the 
veteran's VA oncologist.  Specifically, she noted that given 
the veteran's history of asbestos exposure while on active 
duty, it is as likely as not that his current lung cancer was 
the result of such exposure.  

At December 2006 and December 2007 hearings, the veteran 
testified that he had served as a cook aboard various ships 
during service and was certain that asbestos had been present 
in the galleys.  He also indicated that while he was 
stationed in Iceland, he lived in a Quonset hut which used a 
considerable amount of asbestos for heating and cooling.  The 
veteran also recalled an incident during service in which his 
lung became "blackened" and he was hospitalized for 
treatment.  He indicated that he was never told of his 
diagnosis.  The veteran testified that it was his belief that 
his current lung cancer was related to his exposure to 
asbestos during service.  He further indicated that his VA 
physician had told him that his lung cancer was related to 
his asbestos exposure.  

Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


Analysis

As a preliminary matter, the Board notes that there is no 
specific statutory or regulatory guidance with regard to 
claims of service connection for asbestosis or other 
asbestos-related diseases.  However, VA has issued guidelines 
for considering asbestos compensation claims.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  
The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

M21-1MR, part IV.ii.2.C.9 provides that inhalation of 
asbestos fibers can produce fibrosis and tumors, including 
cancer of the lung.  See M21-1MR, part IV.ii.2.C.9.b.  

The applicable section of Manual M21-1MR also notes that high 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1MR, 
part IV.ii.2.C.9.d and g.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 of VBA Manual 
M21-1, Part VI (the predecessor to the current M21-1MR 
asbestos guidelines), did not create a presumption of 
exposure to asbestos.  Rather, medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. 
No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.

In this case, the veteran's service personnel records 
establish his presence aboard an aircraft carrier during 
World War II.  The RO has conceded that given the veteran's 
military occupational exposure as a ship's cook, he had at 
least minimal exposure to asbestos during service.  
Additionally, at his December 2007 Board hearing, the veteran 
gave very credible testimony regarding his in-service duties 
as a cook in the ship's galley, and further testified that he 
lived in Quonset huts while stationed Iceland and that 
asbestos was used as insulation.  Based on this evidence, the 
Board finds that the record is sufficient to establish that 
the veteran was exposed to asbestos during service.

The Board also notes that the veteran has been diagnosed as 
having lung cancer, a disability which is consistent with 
exposure to asbestos.  See M21-1MR, part IV.ii.2.C.9.b.  

In light of these facts, the Board has carefully reviewed the 
record, with particular attention to the medical opinions 
regarding the etiology of the veteran's lung cancer.  VA 
O.G.C. Prec. Op. No. 04-00.  As discussed above, conflicting 
medical opinions are of record.  

On the one hand, the record contains the opinion of the 
veteran's VA oncologist, who has indicated that the veteran's 
lung cancer is at least as likely as not due to his in-
service exposure to asbestos.  On the other hand, the record 
contains the May 2006 medical opinion from a VA physicians' 
assistant, who reached the opposite conclusion, and further 
concluded that the veteran's lung cancer was more likely 
related to his smoking history.  

In determining the probative weight to be assigned to the 
conflicting medical opinions discussed above, the Board must 
consider factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  In that regard, the 
Board notes that both medical professionals who provided 
opinions in this case are competent to render a medical 
opinion as to the relationship between the veteran's lung 
cancer and his in-service exposure to asbestos, although the 
VA oncologist would have more specialized training in the 
origins of cancer.  The Board further observes that both 
medical professionals based their conclusions on an 
examination of the veteran as well as an evaluation of his 
medical history.  

In this case, therefore, whether the veteran's lung cancer is 
due to his in-service asbestos exposure may never be known to 
a certainty.  However, absolute certainty is not required.  
As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service-
connection for lung cancer is warranted.


ORDER

Entitlement to service connection for lung cancer is granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


